Case 1:18-cv-01832-JRS-MPB Document 46 Filed 05/28/19 Page 1 of 1 PageID #: 217

                                                                              Dismissal with prejudice
                                                                              acknowledged.
                             UNITED STATES DISTRICT COURT                     JRS, DJ, 5/28/19
                             SOUTHERN DISTRICT OF INDIANA                     Distribution to all parties of
                                 INDIANAPOLIS DIVISION                        record via CM/ECF.

 CHRISTOPHER KAPS,

                    Trustees,

          v.                                              Case No. 1:18-cv-01832-JRS-MPB

 TJ BRAY, AMY MARTINEZ,
 TIM LEATH, MIKE STEVENS,
 CARRIER CORPORATION, and DOES
 ONE THROUGH FIVE,

                    Defendants.




                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


          Plaintiff CHRISTOPHER KAPS and Defendants TJ BRAY, AMY MARTINEZ, TIM

 LEATH, MIKE STEVENS, and CARRIER CORPORATION, by their attorneys and pursuant to

 Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, stipulate that Plaintiff’s cause of

 action is hereby dismissed in its entirety, with prejudice. Each party will bear its own costs.




 56209657v.1
